DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 12/16/2020, with respect to claims 1-14 have been fully considered and are persuasive.  The rejection of 35 U.S.C § 103(a) has been withdrawn. 
Claims 2 and 9 are cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1, 3-8, and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 
Claims 1, 3-8, and 10-14 are allowable over prior art of record (in particular, Hormis et al. (US 2015/0030103), Hosseini et al. (US 2017/0264466)) since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as stated in the italic below. 
	
	Regarding claims 1 and 8, "… wherein a subcarrier in which the preconfigured signal is transmitted and a subcarrier in which the image signal is generated do not overlapad; and wherein the preconfigured signal includes at least one of an uplink demodulation reference signal (DMRS), a downlink UE-specific reference signal, or a channel status information reference signal (CSI-RS)" in combination with other limitations recited in claims 1 and 8.
	

However, SCHUBERT et al. (US 2014/0270002) fails to disclose or render obvious the above italic limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday to Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG LA/Primary Examiner, Art Unit 2469